Title: From George Washington to Samuel Huntington, 30 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morristown 30th Decr 1779.
        
        I have been honored with your Excellency’s dispatch of the 24th inclosing two acts of Congress of the 23d and 24th instant.
        Since the information transmitted Congress of the sailing of a fleet with troops from New-York, I have received accounts which though not as decisive as some I expect, yet I have reason to believe will not fall short of the number detatched. As the intelligence stands, the troops which have sailed, are six British regiments, the grenadiers and light infantry of the army, Rawdons corps, the legion, the Queens Rangers, and the Hessian Grenadiers. These will make about five thousand effectives.
        I should hope before this that circumstances have enabled the march of the Virginia troops from Trenton; as well on account of the importance of the object which called them away, as the relief it would afford to our supplies, but particularly as it regards the forage necessary for the support of the communication, and this army. I have the honor to be with the greatest regard Your Excellencys most obt servt
        
          Go: Washington
        
      